DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0103924). Park illustrates a flow chart illustrating a method for inspecting and/or observing a photoresist pattern. (Para, 0048). Park discloses an etch target layer 110 may be formed on a substrate 100 which may be a semiconductor substrate, a glass substrate, or a polymer substrate, but is not limited thereto. (Para, 0049; Fig.2A). Park discloses in example embodiments, when the substrate 100 is a semiconductor substrate, the substrate 100 may include at least one of crystalline silicon, amorphous silicon, and silicon-germanium and it may be doped with dopants such as silicon. (Para, 0049; Fig.2A). Park discloses the etch target 110 may include a semiconductor material, a conductive material, or an insulating material. (Para, 0050; Fig.2A). Park discloses the etch target layer 110 includes the semiconductor material, the etch target layer 110 may be a portion of the semiconductor substrate 100, an epitaxial layer formed of a semiconductor material, or a semiconductor layer deposited on the substrate 100. (Para, 0050; Fig.2A). Park discloses in example embodiments where the etch target layer 110 includes the conductive material, the etch target layer 110 may include doped poly-silicon, a metal, a metal silicide, a metal nitride, or any combination thereof and in example embodiments where the etch target layer 110 includes the insulating material, the etch target layer 110 may include silicon oxide, silicon nitride, or silicon oxynitride, but is not limited thereto. (Para, 0050; Fig.2A). Park discloses the etch target layer 110 may be a single layer or a multi-layer including a plurality of stacked layers. (Para, 0050; Fig.2A). Park discloses the etch target layer 110 may include a plurality of stacked insulating layers and a conductive or semiconductor layer disposed between the stacked insulating layers. (Para, 0050; Fig.2A). 
Park discloses an anti-reflective layer 120 may be formed on the etch target layer 110. (Para, 0051; Fig.2A). Park discloses the anti-reflective layer 120 may limit (and/or prevent) uniformity of critical dimensions (CDs) of fluorescent photoresist patterns 132 from being deteriorated by reflected light. (Para, 0051; Fig.2A). Park explains the anti-reflective layer 120 may be formed by a spin coating process and it may include fluorescence. (Para, 0051; Fig.2A). Park discloses a photoresist layer 130 may be formed on the anti-reflective layer 120 and it may be formed by a spin coating process. (Para, 0052; Fig.2A). Park discloses the photoresist layer 130 may include but not limited to, a resin, a photosensitive material, and an additive. (Para, 0052; Fig.2A). Park discloses the photoresist layer 130 may have fluorescence such as either a fluorescent additive or a fluorescent resin. (Para, 0053; Fig.2A). Park discloses the fluorescent additive may include a material that inherently has the fluorescence or that can have the fluorescence by, including but not limited to, an exposure process, a development process, and/or a bake process. (Para, 0054; Fig.2A). That is, for 130 may include a plurality of fluorescent additives. (Para, 0054; Fig.2A). These disclosures teach and/or suggest the limitation of claim 1 where a method of manufacturing a semiconductor device, the method comprising: applying a photoresist over a semiconductor substrate the photoresist comprising a detection additive.
Park discloses fluorescent photoresist patterns 132 may be formed on the anti-reflective layer 120, by performing a photolithography process on the photoresist layer 130. (Para, 0056; Fig.2B). Park explains the photolithography process may include but is not limited to, exposing a portion of the photoresist layer 130 using a reticle exposing the portion of the photoresist layer 130, performing a post exposure bake (PEB) process, performing a development process to form the fluorescent photoresist patterns 132, and/or performing a hard bake process. (Para, 0056; Fig.2B). Park explains the fluorescent photoresist patterns 132 may include fluorescence and this may be because the photoresist layer 130 includes at least one of the fluorescent additive or the fluorescent resin. (Para, 0056; Fig.2B). These disclosures and illustrations teach and/or suggest the limitation claim 1 where a method of manufacturing a semiconductor device, the method comprises exposing and developing the photoresist and claim 3. 
Park explains the shapes of the fluorescent photoresist patterns 132 may be observed and/or inspected using a fluorescence microscope (S130). (Para, 0057; Fig.3). Park discloses the fluorescence microscope may include but not limited to a super high-resolution microscope using reversible saturable optical fluorescence transitions (RESOLFT), or a stochastic functional technique. (Para, 0057; Fig.3). Park discloses the microscope using the RESOLFT may include but not limited to, a stimulated emission depletion (STED) microscope, a ground state depletion (GSD) microscope, a saturated structured illumination microscope (SSIM), and/or a saturated pattern excitation microscope (SPEM). (Para, 0057; Fig.3). Moreover, Park discloses the microscope using the stochastic functional technique may be a spectral precision distance 
Therefore, the recitations of claims 1 and 3-4 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Park and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Park as discussed above. 
Claims 2, 5-6, 8-11, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 3-4 in paragraph 4 above, and further in view of Wang (CN 111072520).
The disclosures of Park as discussed above teach and/or suggest the limitations of claims 9-11. Park also discloses an embodiment where a photoresist layer 130 may be formed on the anti-reflective layer 120 which may be formed by a spin coating process. (Para, 0066). Park also discloses the photoresist layer 130 may include at least a resin, a photosensitive material, an additive and the photosensitive material may include a photo-acid generator (PAG). (Para, 0066). These disclosures of Park teach and/or suggest the limitation of claim 15 where a photoresist comprises a photoresist polymer resin, a photoactive compound and detection additive. Still, the disclosures and illustrations of Park as discussed above fail to teach and/or suggest the limitations of claim 8 and the limitation of claim 15 wherein the detection additive has a concentration within the photoresist of between about 0.01% weight to about .03% weight. 
Wang discloses a photoresist composition comprising a film-forming resin, curcumin sensitizer and an organic solvent. (Abstract). The disclosures and illustrations of  Park as discussed above further in view of this disclosure of Wang teach and/or suggest the limitations of claims 2, 8, the limitations of claim 15 where a photoresist comprises a photoresist polymer resin, a photoactive component and a detection additive and the limitations of claims 16-17 and 20. Wang goes on to disclose a preferred composition of the photoresist composition. Wang discloses, the preferred composition comprises organic solvents such as ethylene glycol methyl ether acetate, ethylene glycol monomethyl ether, ethylene glycol monoethyl ether, propylene glycol monoethyl ether, methyl ethyl ketone, butyl acetate, dioxane, N-methyl pyrrolidone, methanol, and/or tetrahydrofuran. (Equivalent Abstract). Wang discloses the dye additive is alkaline brilliant blue, crystal violet, victoria pure blue, indigo blue, methyl violet, malachite green, and/or oil-soluble blue. (Equivalent Abstract). Wang discloses the curcumin sensitizer organic solvent is acetonitrile, ethanol, diethyl ether, or methanol and the photoresist is thin-film transistor LCD. (Equivalent Abstract). Wang discloses preferably the photoresist composition comprises 50-90 mass parts film-forming resin, 10-50 mass parts curcumin sensitizer, 1-10 mass parts dye additive, and 200-300 mass parts organic solvent. (Equivalent Abstract). Wang discloses the film-forming resin is linear phenolic resin. (Equivalent Abstract). The disclosures and illustrations of Park as discussed above further in view of these disclosures of Wang contemplate the limitation of claims 5-6, the limitation of claim 15, wherein the detection additive has a concentration within the photoresist of between about 0.01% weight and about 0.03% weight. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the teachings of Park further in view of the teachings of Wang because Wang discloses a resin that is applicable in the process disclosed in Park which contains a fluorescing component such as curcumin sensitizer that has high yield and good stability.
Allowable Subject Matter
Claims 7, 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Park and/or Wang as discussed above fail to teach and/or suggest the limitations of claims 7, 12 and 18. Moreover, the prior art fails to provide other relevant discloeus which cure the deficiencies of Park and/or Wang. Claims 13-14 and 19 depend directly from claims 12 and 18. Therefore, claims 7, 12-14 and 18-19 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899